In an attempt to excuse his procedural defects, Gayler
                asserted that he did not discover the factual basis of his claim—that no
                original judgment of conviction had been entered in his case—until the
                State pointed it out during the proceedings on his first post-conviction
                petition. We conclude that Gayler failed to demonstrate good cause, as he
                could have ascertained the absence of an original judgment of conviction
                before he filed his first post-conviction petition.    See Hathaway v. State,
                119 Nev. 248, 253, 71 P.3d 503, 506 (2003). In addition, Gayler failed to
                demonstrate prejudice because this court has already concluded that his
                underlying claim—that thefl district court lacked jurisdiction to revoke
                probation, sentence him to a term of imprisonment, and enter an amended
                judgment of conviction because no original judgment of conviction had
                been entered in his case—lacked merit. 3 Gayler v. State, Docket No 65306
                (Order of Affirmance, September 17, 2014); Miller v. Hayes, 95 Nev. 927,
                929, 604 P.2d 117, 118 (1979) (stating that a district court's oral
                pronouncement is not final and may be modified before a written order is
                filed).
                                  Next, Gayler claimed that relief is warranted based on United
                States v. Levitt, 799 F.2d 505 (9th Cir. 1986). A decision from 1986 was
                reasonably available to Gayler when he filed his first petition and does not
                constitute good cause for this late, successive petition. See Hathaway, 119


                          3 The
                            absence of an original judgment of conviction also had no
                impact on Gayler's ability to litigate his first post-conviction petition.
                Because his first petition was filed within a year of entry of the amended
                judgment of conviction, this court deemed it timely filed and considered
                his claims on the merits. See Gayler v. State, Docket No. 64980 (Order of
                Affirmance, July 22, 2014).



SUPREME COURT
     OF
   NEVADA
                                                          2
(0) 194Th e
                Nev. at 253, 71 P.3d at 506. Gayler also appeared to contend that relief
                was warranted in light of a recent news article about a false imprisonment
                lawsuit, which indicates that a valid judgment of conviction is required
                before a person can be imprisoned. This news article does not provide a
                factual or legal basis for his underlying claims and thus cannot constitute
                good cause to overcome the procedural bars. Finally, while Gayler claimed
                that he could not have discovered the factual basis of his claim earlier due
                to "some interference by officials," he provided no factual allegations in
                support of an "official interference" claim. See Hathaway, 119 Nev. at 252,
                71 P.3c1 at 506. Accordingly, we conclude that the district court did not err
                in denying the petition as procedurally barred, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                     (AAA et-
                                                   Parraguirre


                                                c—DOLA-0         1)re            ,   J.
                                                  Douglas


                                                                                 ,   J.




                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Brandyn William Gayler
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A